Title: From George Washington to Major General Arthur St. Clair, 30 January 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dear Sir
            Head Quarters Morris Town 30th Jany 1780.
          
          I have been favd with yours of the 28th and 29th. Your reasons for preferring patrols, and those chiefly of Horse, are so conclusive, that I would wish you to endeavour to engage about twenty to serve while the Sound is passable upon the Ice. If they will find their own Forage, it will be more convenient than to supply them from the public Magazines. They shall be allowed accordingly. One Mr Marsh offered, a few days ago, to raise that number upon the shortest notice. Colo. Ogden knows him, and can inform you where he is to be found. As soon as the patrols are instituted, I think it will be prudent to withdraw all the small Guards from the points, and even from Elizabeth Town and New Ark in the Night. A Captains Guard should go every morning to the former to receive and forward Flags—As the number of Horse, I have mentioned, will be, of themselves, too few, you

will mix patrols of foot with them. If these do their duty on the main Road along the Sound, which the Enemy must cross, our main Body cannot be surprized: But, to give them more perfect security, I am of opinion that they may fall back into a chain of cantonment upon a line with Westfield, but of this, and every other matter, you will consider and determine. Our Magazines of Hay ought principally to engage our attention, as they will probably that of the Enemy, and I would therefore wish you, always, in making your disposition, to have regard to them.
          I will bear in mind your hint of the expediency of sending down whole Corps instead of detachments from the line—The Connecticut Brigades having more natives than any others would best answer the purpose, but there are, at present, some objections which I will mention to you when I see you.
          Be pleased to direct regular Enquiries, by judicious Officers, to be held upon the Officers who commanded the advanced Guards and pickets the night of the 25th that such of them, as appear guilty of neglect, may be brought to trial. This is the only method of procuring justice to the public and to individuals.
          I have written to Docr Cochran and have directed him to send down Surgeons and Dressings, which I thought had been already provided.
          Having in this letter answered the several matters mentioned by Colo. Hazen, I have not written to him by this conveyance. I am Dear Sir Yr most obt Servt
          
            Go: Washington
          
          
            P.S. There are certain signals ⟨e⟩stablished for calling out the Militia in case of Alarm. Be pleased to make yourself acquainted with them, that you may communicate them upon occasion.
          
        